DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment dated 3/16/2022 has been considered and entered into the record.  Claims 12 and 19 have been cancelled.  New claims 28–30 have been added.  Claims 1, 3, 4, 7, 8, 10, 13, 14, 16, 18, and 21–30 are pending, while claims 1, 3, 4, 7, 8, 10, 13, and 14 remain withdrawn from consideration.  Claims 16, 18, and 21–30 are examined below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 and 21–30 are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 2016/0201227 A1) in view of Joo (US 2015/0076742 A1) hereinafter “Joo2,” and Hashimoto (US 2011/0206972 A1).
Joo teaches a method for making mesoporous electrospun carbon nanofibers to make nanofiber product for use in a variety of products.  Joo abstract, ¶¶ 6, 21, 92.  The nanofibers have pores that can range in size (i.e., pore width) from about 1 nm to 500 nm.  Id. ¶ 37.  Accordingly, the sizes of the carbon nanofiber pores can be divided into two sets – a) those with widths within the range of 100–500 nm, and b) those with widths within the range of 1 up to 100 nm.  Furthermore, the average pore width of the first group would necessarily be in the range of 100–500 nm, and the smaller-sized group would have an average width of from 1 nm up to 100 nm.  Thus, Joo teaches the claimed sub-micrometer-size pore and nanometer-sized pore sets, as well as their average pore widths.  The nanofibers are formed using polyacrylonitrile (PAN) polymer that is subsequently annealed.  Id. ¶¶ 13, 15–16, 78–79.  The surface area of the mesoporous electrospun carbon nanofiber product is at least 50 m2/g, and a cumulative pore volume of at least 0.2 cm3/g.  Id. ¶¶ 5, 42.
 Joo fails to teach the inclusion of silicon dioxide nanoparticles with the nanofibers, an average inter-fiber pore size, carbon nanofiber diameter, or the thermal conductivity of the nanofiber product.
Joo2 teaches a method for making electrospun carbon nanofibers comprising silicon dioxide nanoparticles for use in making lithium ion battery anodes.  Joo2 abstract, ¶¶ 96–101, 116–120.  The nanofibers may an average diameter of less than 500 nm.  Id. ¶ 103.  The silicon dioxide nanoparticles have an average diameter of 10 nm.  Id. ¶ 44.  The silicon dioxide nanoparticles may have an even smaller average diameter (e.g., 7 nm).  Id. ¶ 98.  The majority of the electrospun carbon nanofiber weight is comprised of the silicon dioxide nanoparticles.  See. id. ¶¶ 45–47.
It would have been obvious to one of ordinary skill in the art to have added silicon dioxide nanoparticles at the levels taught in Joo2 to the carbon nanofiber product of Joo in order to successfully practice the invention of the primary reference and form a battery.  Additionally, it would have been obvious to have looked to Joo2 for guidance as to a suitable average nanofiber diameter in order to successfully practice the invention of Joo.
Hashimoto teaches a power storage device separator for batteries comprising a fiber layer, wherein the fiber layer has a preferred average pore size of from 0.1–5 microns.  Hashimoto abstract, ¶¶ 21, 59, 73.
As shown in the Joo, the carbon nanofiber product has pores, but the reference is silent as to their size.  See Joo Figs. 1, 4.  Accordingly, to practice the invention of Joo, the ordinarily skilled artisan would have looked to references like Hashimoto for guidance as to suitable average pore sizes power storage devices.
The Examiner takes the position that the required nanoparticle boiling point and thermal conductivity is present as Applicant also relies upon silicon dioxide nanoparticles to meet the requirement.  See instant claim 19 and Spec. at 9:6–10.  The Examiner also takes the position the claimed nanofibrous carbon product thermal conductivity is present as the claimed invention relies upon carbon nanofibers and silicon dioxide nanoparticles for the nanofibrous carbon product thermal conductivity, which are obvious in light of the prior art.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Joo, Joo2, and Hashimoto as applied to claim 16 above, and further in view of Zhang (US 2008/0170982 A1).  Joo, Joo2, and Hashimoto fail to teach a carbon nanofiber yarn.
Zhang teaches a method of making carbon nanofiber yarns, wherein the yarns can be used in batteries.  See Zhang abstract, ¶ 379.  
The skilled artisan would have found it obvious to have used a carbon nanofiber yarn in Joo because the yarns offer enhanced mechanical properties.  See Zhang abstract.


Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that Joo does not particularly teach or suggest the presence of two sets of pores with different diameters, but instead all the pores of Joo have an average diameter of between 2 and 50 nm and only one set of pores is taught in Joo.  Claim 16 requires a nanofibrous carbon product comprising two sets of nanofiber pores – a sub-micrometer-sized pore set having an average pore width between about 100 nm and about 1000 nm, and a nanometer-sized pore set having an average pore width between about 1 nm and about 100 nm.  Joo teaches nanofibers having pores sizes (i.e., pore width) from about 1 nm to 500 nm.  Joo ¶ 37.  Accordingly, even though Joo does not describe the carbon products as having two set of nanofiber pores, the sizes of the carbon nanofiber pores can be divided into two sets – a) those with widths within the range of 100–500 nm, and b) those with widths within the range of 1 up to 100 nm.  Furthermore, the average pore width of the first group would necessarily be in the range of 100–500 nm, and the smaller-sized group would have an average width of from 1 nm up to 100 nm.  Thus, Joo teaches the claimed sub-micrometer-size pore and nanometer-sized pore sets, as well as their average pore widths.  
Applicant further contends that neither Joo2 nor the other cited references teach silicon dioxide nanoparticles having an average diameter between 5 nm and 15 nm as claimed and generally teaches the use of larger nanoparticles than those claimed.  Thus, Applicant argues that the ordinarily skilled artisan would have found it unexpected to use smaller silicon dioxide nanoparticles with the claimed average diameter.  Joo2 teaches silicon dioxide nanoparticles having an average diameter of 10 nm.  See Joo2 ¶ 44.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786